     Case 8:20-cv-01920-CJC-DFM Document 11 Filed 12/07/20 Page 1 of 12 Page ID #:27



 1    Joshua Thomas Esq.
      Joshua LThomas@gmail.com
 2    Appearing Pro Hac Vice
      Law Offices of Joshua L. Thomas, PLLC.
 3    225 Wilmington-West Chester Pike, Suite 200
      Chadds Ford, PA 19317
 4    (215) 806-1733
 5    David J. Kaminski (SBN 128509)
      kaminskid@cmtlaw.com
 6    CARLSON & MESSER LLP
      5901 West Century Boulevard, Suite 1200
 7    Los Angeles, California 90045
      (310) 242-2200 Telephone
 8    (310) 242-2222 Facsimile
 9    Attorneys for Defendant
      ZIP CAPITAL GROUP, LLC
10
11
                                    UNITED STATES DISTRICT COURT
12
                                  CENTRAL DISTRICT OF CALIFORNIA
13
14
      GODWIN AGBIM,                               )   CASE NO. 8:20-cv-01920-CJC-DFM
15                                                )
                           Plaintiff,             )   NOTICE OF MOTION AND
16                                                )   MOTION TO DISMISS AND/OR
                     vs.                          )   STAY ACTION; MEMORANDUM
17                                                )   OF POINTS AND AUTHORITIES
      ZIP CAPITAL GROUP, LLC,                     )
18                                                )   Date: January 11, 2021
                           Defendants.            )   Time: 1:30 p.m.
19                                                )   Judge: Hon. Cormac J. Carney
                                                  )   Courtroom: 9B
20                                                )
                                                  )
21                                                )
                                                  )
22                                                )
23
24                   PLEASE TAKE NOTICE that on January 11, 2021, at 1:30 p.m., or as soon
25    thereafter as this matter may be heard in Courtroom 9B of the above-entitled Court,
26    located at 411 West Fourth Street, Santa Ana, CA 92701, Defendant ZIP CAPITAL
27    GROUP, LLC (“Defendant”) will and hereby does move this Court for an Order
28    dismissing GODWIN AGBIM’s (“Plaintiff”) Complaint pursuant to Federal Rule


      {00143081;1}                                    1
                                                                MOTION TO DISMISS AND/OR STAY ACTION
                                                                         CASE NO. 8:20-cv-01920-CJC-DFM
     Case 8:20-cv-01920-CJC-DFM Document 11 Filed 12/07/20 Page 2 of 12 Page ID #:28



 1    of Civil Procedure Rule 12(b) and 12(b)(6), and/or staying this action pending the
 2    Supreme Court’s forthcoming decision in Facebook, Inc. v. Duguid, No. 19-511,
 3    on essentially the following grounds:
 4                   1.    Federal Rule of Civil Procedure 12(b)(1) allows a court to dismiss a
 5    complaint for lack of subject-matter jurisdiction.
 6                   2.    Federal Rule of Civil Procedure 12(b)(6) authorizes dismissal of a
 7    complaint for “failure to state a claim upon which relief can be granted.”
 8                   3.    A complaint must plead “enough facts to state a claim to relief that is
 9    plausible on its face.” Id. at 570, 127 S.Ct. 1955 at 1974.
10                   4.    This entire case is based on palpably incorrect information and relies
11    on laws that may well be considered unconstitutional.
12                   5.    The sole claims are based on 47 USC § 227, et seq. and it is attempting
13    to position itself as a class action, even with no basis to do so.
14                   6.    Further, the Supreme Court will also be considering this issue on
15    December 8, 2020 in the matter of Facebook, Inc. v. Duguid.
16                   7.    If the Court rules along with the growing line of case law holding the
17    entire TCPA unconstitutional, than it is very likely that this entire case could be
18    rendered moot.
19                   8.    As such, this case should be dismissed, at a minimum without
20    prejudice, until that case is heard by the Supreme Court, or with prejudice, since
21    Plaintiff in this matter has no factual basis for their claim.
22                   9.    Additionally, Plaintiff’s counsel is pursuing this action in bad faith,
23    and should be held accountable for those actions.
24                   10.   As such, this matter should be dismissed with prejudice or stayed
25    pending the outcome of Facebook, Inc. v. Duguid.
26                   This motion will be based on this Notice of Motion and Motion, the
27    Memorandum of Points and Authorities filed herewith and exhibits attached hereto,
28    all papers and pleadings on file, any documents and facts of which this Court may


      {00143081;1}                                      2
                                                                   MOTION TO DISMISS AND/OR STAY ACTION
                                                                            CASE NO. 8:20-cv-01920-CJC-DFM
     Case 8:20-cv-01920-CJC-DFM Document 11 Filed 12/07/20 Page 3 of 12 Page ID #:29



 1    take judicial notice, and on such further oral and documentary evidence that may
 2    be offered at the Motion hearing.
 3                   Pursuant to L.R. 7-3, counsel for Defendant, Joshua L. Thomas, has reached
 4    out to counsel for Plaintiff several times, starting in October 2020, to meet-and-
 5    confer regarding the substance of this Motion and any potential resolution.
 6    However, counsel for Plaintiff has not responded.
 7
 8    DATED: December 7, 2020                       LAW OFFICE OF JOSHUA L. THOMAS
 9
10                                                  By:    s/Joshua L. Thomas
                                                          Joshua L. Thomas
11                                                        Attorneys for Defendant
                                                          ZIP CAPITAL GROUP, LLC
12
13
      DATED: December 7, 2020                       CARLSON & MESSER LLP
14
15
                                                    By:    s/David J. Kaminski
16                                                        David J. Kaminski
                                                          Attorneys for Defendant
17                                                        ZIP CAPITAL GROUP, LLC
18
19
20
21
22
23
24
25
26
27
28



      {00143081;1}                                    3
                                                                  MOTION TO DISMISS AND/OR STAY ACTION
                                                                           CASE NO. 8:20-cv-01920-CJC-DFM
     Case 8:20-cv-01920-CJC-DFM Document 11 Filed 12/07/20 Page 4 of 12 Page ID #:30



 1                          MEMORANDUM OF POINTS AND AUTHORITIES
 2                                                SUMMARY
 3                   This entire case is based on palpably incorrect information and relies on laws
 4    that may well be considered unconstitutional or do not apply. The sole claims are
 5    based on 47 USC § 227, et seq. and it is attempting to rely on the “§ 302.101 OF
 6    THE TEXAS BUSINESS & COMMERICAL CODE” even though it is
 7    inapplicable in this case. Further, the Supreme Court will also be considering this
 8    issue on December 8, 2020 in the matter of Facebook, Inc. v. Duguid. If the court
 9    rules along with the growing line of case law holding the entire TCPA
10    unconstitutional, than it is very likely that this entire case could be rendered moot.
11    As such, this case should be dismissed, at a minimum without prejudice, until that
12    case is heard by the Supreme Court, or with prejudice, since Plaintiff in this matter
13    has no factual basis for their claims.
14                                          LEGAL ARGUMENT
15                        THE CASE SHOULD BE DISMISSED WITH PREJUDICE
16                   A.     Standards of Review
17                   “A federal court is powerless to create its own jurisdiction by embellishing
18    otherwise deficient allegations . . . .” Whitmore v. Arkansas, 495 U.S. 149, 155-56
19    (1990). A complaint need only contain “a short and plain statement of the claim,”
20    Fed. R. Civ. P. 8(a)(2), and detailed factual allegations are not required, Bell
21    Atlantic Corp. v. Twombly, 550 U.S. 544, 555, 127 S.Ct. 1955, 1964, 167 L.Ed.2d.
22    929 (2007). A complaint must plead “enough facts to state a claim to relief that is
23    plausible on its face.” Id. at 570, 127 S.Ct. 1955 at 1974. “The plausibility standard
24    is not akin to a ‘probability requirement,’ but it asks for more than a sheer possibility
25    that a defendant has acted unlawfully.” Ashcroft v. Iqbal, - - - U.S. - - - -, 129 S.Ct.
26    1937, 1949 (2009)(quoting case omitted).
27                   To bring an action in federal court, a plaintiff must meet two minimum
28    thresholds: (1) he or she must have standing to bring a legal claim; and (2) his or


      {00143081;1}                                      4
                                                                    MOTION TO DISMISS AND/OR STAY ACTION
                                                                             CASE NO. 8:20-cv-01920-CJC-DFM
     Case 8:20-cv-01920-CJC-DFM Document 11 Filed 12/07/20 Page 5 of 12 Page ID #:31



 1    her complaint must “state a claim to relief that is plausible on its face” containing
 2    factual allegations to permit “the court to draw the reasonable inference that the
 3    defendant is liable for the misconduct alleged.” Clapper v. Amnesty Int’l USA, 133
 4    S. Ct. 1138, 1155 (2013); Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Plaintiff,
 5    cannot satisfy either of these standards. His Complaint alleges that Defendant
 6    violated the Telephone Consumer Protection Act, 47 U.S.C. § 227 et seq. (“TCPA”)
 7    by calling his phone ostensibly with using an artificial prerecorded voice or an
 8    automatic telephone dialing system (“ATDS”) to collect its outstanding loan from
 9    Plaintiff.
10                   Plaintiff lacks standing to assert these claims. He has not, and cannot, plead
11    that he suffered any concrete or particularized injury from Defendant’s alleged
12    cellular phone calls, thereby lacks standing to assert a claim under the TCPA
13    pursuant to the United States Supreme Court’s recent ruling in Spokeo, Inc. v.
14    Robins, 136 S. Ct. 1540, 1547 (2016), as revised (May 24, 2016) (“Spokeo”).
15    Plaintiff also fails to plead facts establishing a plausible claim against Defendant.
16    Rather than pleading specific facts, Plaintiff pleads barebones, conclusions that
17    contain a formulaic recitation of the elements under the TCPA and inapplicable
18    state law. However, “[t]hreadbare recitals of the elements of a cause of action,
19    supported by mere conclusory statements, do not suffice.” Iqbal, 556 U.S. at 678.
20    In this case, even if all facts are accepted to be accurate, this is no case that can be
21    pursued here as there are no damages by the alleged parties that Plaintiff is
22    attempting to sue. Instead, this is merely an attempt by plaintiff to extract monies
23    from an innocent party that Plaintiff’s attorneys should have known should not be
24    pursued.
25                   B.    Material Facts
26                   In this particular case, there were never any violations, as Plaintiff’s number,
27    the only allegedly number called, is a business number and was listed as such on
28    their MANTA and Facebook Business account. Problematically, Plaintiff’s counsel


      {00143081;1}                                       5
                                                                     MOTION TO DISMISS AND/OR STAY ACTION
                                                                              CASE NO. 8:20-cv-01920-CJC-DFM
     Case 8:20-cv-01920-CJC-DFM Document 11 Filed 12/07/20 Page 6 of 12 Page ID #:32



 1    was informed of this, by Defendant back in September, and again by Defendant’s
 2    counsel in October, 2020 but ignored and filed their deficient complaint any way.
 3    (See Exhibit A – Cease and Desist letter). As such, Plaintiff was aware that the
 4    complaint should not be filed, and their attorney acknowledged as much several
 5    times, but moved forward any way. As such, this case should be dismissed with
 6    prejudice.
 7                   C.    Legal Argument
 8                   This case should either be dismissed with prejudice, based on the
 9    aforementioned facts, or stayed, pending the outcome of Facebook, Inc. v. Duguid,
10    No. 19-511 which is currently set to be heard in the Supreme Court on December
11    8, 2020. Additionally, this means a likely 2021 decision is to be had, that may vastly
12    change the landscape for TCPA case law.
13                   From the outset, this court lacks Subject Matter Jurisdiction. Sinochem Int’l
14    Co. v. Malay. Int’l Shipping Corp., 549 U.S. 422, 436 (2007) (“If . . . a court can
15    readily determine that it lacks jurisdiction over the cause or the defendant, the
16    proper course [is] to dismiss on that ground.”). Rule 12(b)(6) of the Federal Rules
17    of Civil Procedure allows a party to move for dismissal of a complaint that fails to
18    state a claim upon which relief can be granted. “To survive a motion to dismiss”
19    under Rule 12(b)(6), “a complaint must contain sufficient factual matter, accepted
20    as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal,
21    556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570
22    (2007)). To demonstrate a facially plausible basis for relief, a plaintiff must plead
23    facts which allow “the court to draw the reasonable inference that the defendant is
24    liable for the misconduct alleged.” Id.
25                   Defendant brings this motion to dismiss and/or to strike pursuant to Rules
26    12(b)(1), 12(b)(6) and 12(f) of Federal Rules of Civil Procedure. Dismissal is
27    appropriate under Rule 12(b)(1) when the district court lacks subject matter
28    jurisdiction over the claim. Fed. R. Civ. P. 12(b)(1). Subject matter jurisdiction is a


      {00143081;1}                                      6
                                                                    MOTION TO DISMISS AND/OR STAY ACTION
                                                                             CASE NO. 8:20-cv-01920-CJC-DFM
     Case 8:20-cv-01920-CJC-DFM Document 11 Filed 12/07/20 Page 7 of 12 Page ID #:33



 1    threshold issue which goes to the power of the court to hear the case. Therefore, a
 2    12(b)(1) motion must be decided before other motions, as they will become moot if
 3    dismissal is granted. Vieira v. Woodford, 2002 WL 1226852, at *1 (N.D. Cal. May
 4    30, 2002). The “lack of Article III standing requires dismissal for lack of subject
 5    matter jurisdiction under Federal Rule 12(b)(1).” Jurgens v. Dudendorf, 2015 WL
 6    4910536, at *2 (E.D. Cal. Aug. 17, 2015).
 7                   The burden of proof in a 12(b)(1) motion is on the party asserting jurisdiction.
 8    Vieira, 2002 WL 1226852, at *1. Argumentative inferences favorable to the pleader
 9    will not be drawn and the court will presume a lack of jurisdiction until the pleader
10    proves otherwise. Id.
11                   A motion to dismiss under Rule 12(b)(6) tests the sufficiency of the
12    complaint. Navarro v. Block, 250 F.3d 729, 732 (9th Cir.2001). “To survive a
13    motion to dismiss, a complaint must contain sufficient factual matter, accepted as
14    true, to ‘state a claim to relief that is plausible on its face.’” Iqbal, 556 U.S. at 678,
15    quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2006). A claim is facially
16    plausible when the factual allegations permit “the court to draw the reasonable
17    inference that the defendant is liable for the misconduct alleged.” Id. A plaintiff
18    must establish “more than a sheer possibility that a defendant has acted unlawfully,”
19    but show that plausible entitlement to relief. Id. An entitlement to relief “requires
20    more than labels and conclusions, and a formulaic recitation of the elements of a
21    cause of action will not do.” Twombly , 550 U.S. at 555. Applying these standards
22    to the currently pending claims, it is clear that the case should be dismissed as the
23    TCPA should be considered unconstitutional in regards to these claims. (See
24    Exhibit B – Creasy v. Charter for reasoning in this matter.)
25                   This Court should dismiss the First Cause of Action because Plaintiff lacks
26    standing to bring a TCPA claim because he does not allege, and cannot establish,
27    any concrete harm or injury as result of the alleged cellular telephone calls. To
28    establish Article III standing, a plaintiff must: (1) have suffered an injury in fact;


      {00143081;1}                                       7
                                                                     MOTION TO DISMISS AND/OR STAY ACTION
                                                                              CASE NO. 8:20-cv-01920-CJC-DFM
     Case 8:20-cv-01920-CJC-DFM Document 11 Filed 12/07/20 Page 8 of 12 Page ID #:34



 1    (2) that is fairly traceable to the challenged conduct of the defendant; and (3) that is
 2    likely to be redressed by a favorable judicial decision. Spokeo, 136 S. Ct. at 1547;
 3    Lassen v. Nissan N. Am., Inc., 2016 WL 5868101, at *8 (C.D. Cal. Sept. 30, 2016).
 4    The plaintiff, as the party invoking federal jurisdiction, bears the burden of
 5    establishing these elements. Spokeo, 136 S. Ct. at 1547. “Where, as here, a case is
 6    at the pleading stage, the plaintiff must “clearly ... allege facts demonstrating” each
 7    element.” Id. Injury in fact is “the ‘[f]irst and foremost’ of Article III standing’s
 8    three elements.” Id.
 9                   A plaintiff bringing a claim based on a statutory violation must still allege a
10    concrete and particularized injury as a “plaintiff does not automatically satisfy the
11    injury-in-fact requirement whenever a statute grants a right and purports to
12    authorize a suit to vindicate it.” Id. at 1549. “‘For an injury to be ‘particularized,’ it
13    ‘must affect the plaintiff in a personal and individual way.’” Id.at 1547-1548,
14    quoting Lujan v. Defenders of Wildlife, 504 U.S. 555, 560, n. 1. For an injury to
15    beconcrete, the injury must actually exist; it “must be ‘defacto.’” Id.
16                   A “bare procedural violation, divorced from any concrete harm,” does not
17    satisfy the injury-in-fact requirement of Article III. Id. Applying Spokeo, courts
18    have found a plaintiff lacks Article III standing to bring claims under the TCPA due
19    to the failure to establish a concrete any “concrete harm” or injury as a result of its
20    phone calls. See Romero v. Department Stores National Bank, et al., --- F.Supp.3d
21    ---, 2016 WL 4184099, at *2 (S.D. Cal. Aug. 5, 2016); Smith v. Aitima Med. Equip.,
22    Inc., 2016 WL 4618780, at *4 (CD. Cal. July 29, 2016).
23                   In Smith, 2016 WL 4618780, at *1, a plaintiff who received one unwanted
24    phone call from defendant “using an autodialer and/or an artificial or prerecorded
25    voice.” The court dismissed the plaintiff’s TCPA claim for lack of standing despite
26    allegations that both tangible and intangible harms – the drainage of cell phone
27    battery, aggravation, and invasion of privacy by finding that “Plaintiff’s de minimus
28    injury is not sufficient to confer standing.” Id. at *4. Similarly, in Romero, the court


      {00143081;1}                                       8
                                                                     MOTION TO DISMISS AND/OR STAY ACTION
                                                                              CASE NO. 8:20-cv-01920-CJC-DFM
     Case 8:20-cv-01920-CJC-DFM Document 11 Filed 12/07/20 Page 9 of 12 Page ID #:35



 1    found that a plaintiff, who had received 272 phone calls from a debt collector, could
 2    not establish standing under the TCPA because she could not show that any
 3    individual phone call had caused sufficient lost time, aggravation, and distress to
 4    constitute a concrete injury. Romero, 2016 WL 4184099 at *4. Juarez v. Citibank,
 5    N.A., 2016 WL 4547914, at *2 (N.D. Cal. Sept. 1, 2016).
 6                   Recently, In Shelton v Target Advance, No. 18-2070, 2019 U.S. Dist. LEXIS
 7    64713 (E.D. Pa. Apr. 16, 2019), the court found that “the [same] Plaintiff lacked
 8    standing to bring claims predicated on the TCPA’s prohibition against sales calls to
 9    telephone numbers listed on the DNC because the cell number at issue was also for
10    business use, and business numbers are not permitted to be registered on the
11    National Do Not Call Registry.” See Rules and Regulations Implementing the Tel.
12    Consumer Prot. Act of 1991, 23 FCC Rcd. 9779, 9785 (June 17, 2008) ("As the
13    Commission has previously stated, the National Do Not Call Registry applies to
14    'residential subscribers' and does not preclude calls to businesses."); 47 C.F.R. §
15    64.1200(c).
16                   In our case, Plaintiff does not plead any facts establishing that he suffered
17    any concrete or particularized injury. In fact, Plaintiff does not allege that he
18    suffered any damages whatsoever as a result of any alleged violations of the TCPA.
19    (Complaint, ¶¶ 11-28.) At best, Plaintiff has simply alleged a bare procedural
20    violation, which is insufficient to establish standing. It is important to note that
21    Plaintiff’s failure to plead a specific, concrete injury is particularly noteworthy in
22    this case.
23                   In 2015, Congress amended that provision’s general robocall restriction to
24    permit robocalls made to collect debts owed to or guaranteed by the federal
25    government. That “government-debt exception” was short-lived. On July 6, 2020,
26    the Supreme Court struck it down as an unconstitutional content-based restriction
27    on speech and severed it from the rest of the statute. See Barr v. Am. Ass’n of
28    Political Consultants (AAPC), 140 S. Ct. 2335 (2020). Because of the ruling in that


      {00143081;1}                                      9
                                                                    MOTION TO DISMISS AND/OR STAY ACTION
                                                                             CASE NO. 8:20-cv-01920-CJC-DFM
 Case 8:20-cv-01920-CJC-DFM Document 11 Filed 12/07/20 Page 10 of 12 Page ID #:36



 1   case, and that the Supreme Court did not reach a clear majority, further clarification
 2   is necessary, however it appears that the entirety of § 227(b)(1)(A)(iii) was
 3   unconstitutional from the moment Congress enacted the offending government-debt
 4   exception to the moment the Court severed that exception to preserve the rest of the
 5   law in AAPC. As such, the alleged violations of an unconstitutional law are not
 6   enforceable in federal court. The entire reasoning is broken down quite clearly by
 7   Judge Heldman, and there is no reason that same logic cannot be applied in this
 8   case. (See Exhibit B). As such, even if the claims were valid, which they are not,
 9   then they should be currently deemed unconstitutional, and as such, the complaint
10   must be dismissed for lack of subject matter jurisdiction.
11                  Additionally, even if the case were not barred because the law being relied
12   on is unconstitutional, there are no valid claims. Once again, the Plaintiff opted in
13   on May 9, 2020. At no time, did Plaintiff opt out, nor is there an assertion that
14   Plaintiff did so. As such, there are no valid claims in this matter. As such, this case
15   must be dismissed.
16                  “[T]he power to stay proceedings is incidental to the power inherent in every
17   court to control the disposition of the causes on its docket with economy of time
18   and effort for itself, for counsel, and for litigants. How this can best be done calls
19   for the exercise of judgment, which must weigh competing interests and maintain
20   an even balance.” Landis v. N. Am. Co., 299 U.S. 248, 254–55 (1936). “The
21   proponent of a stay bears the burden of establishing its need.” Clinton v. Jones, 520
22   U.S. 681, 708 (1997). The circumstances here firmly favor a stay for several related
23   reasons. All stem from the fact that a decision in Facebook promises to significantly
24   hone the issues in this case. In Facebook, the Court will resolve a circuit split
25   concerning the scope of the TCPA’s definition of an “automatic telephone dialing
26   system” (ATDS). Compare, e.g., Duguid v. Facebook, Inc., 926 F.3d 1146 (9th Cir.
27   2019), with, e.g., Dominguez ex rel. Himself v. Yahoo, Inc., 894 F.3d 116 (3d Cir.
28   2018). In particular, the Court will determine “[w]hether the definition of ATDS in


     {00143081;1}                                     10
                                                                   MOTION TO DISMISS AND/OR STAY ACTION
                                                                            CASE NO. 8:20-cv-01920-CJC-DFM
 Case 8:20-cv-01920-CJC-DFM Document 11 Filed 12/07/20 Page 11 of 12 Page ID #:37



 1   the TCPA encompasses any device that can ‘store’ and ‘automatically dial’
 2   telephone numbers, even if the device does not ‘us[e] a random or sequential
 3   number generator.” Facebook, Inc. v. Duguid, No. 19-511 (U.S. July 9, 2020). The
 4   answer to that question has immediate bearing on the scope of the plaintiff’s action.
 5   As such, if dismissal is not warranted, a stay is requested.
 6                                            CONCLUSION
 7                  For these reasons, this Court should dismiss the complaint with prejudice or
 8   stayed.
 9
10   DATED: December 7, 2020                        LAW OFFICE OF JOSHUA L. THOMAS
11
12                                                  By:     s/Joshua L. Thomas
                                                           Joshua L. Thomas
13                                                         Attorneys for Defendant
                                                           ZIP CAPITAL GROUP, LLC
14
15
     DATED: December 7, 2020                        CARLSON & MESSER LLP
16
17
                                                    By:     s/David J. Kaminski
18                                                         David J. Kaminski
                                                           Attorneys for Defendant
19                                                         ZIP CAPITAL GROUP, LLC
20
21
22
23
24
25
26
27
28



     {00143081;1}                                     11
                                                                  MOTION TO DISMISS AND/OR STAY ACTION
                                                                           CASE NO. 8:20-cv-01920-CJC-DFM
 Case 8:20-cv-01920-CJC-DFM Document 11 Filed 12/07/20 Page 12 of 12 Page ID #:38



 1                                   CERTIFICATE OF SERVICE
 2                  I hereby certify that on December 7, 2020, a true and correct copy of the
 3   foregoing document entitled NOTICE OF MOTION AND MOTION TO DISMISS
 4   AND/OR STAY ACTION; MEMORANDUM OF POINTS AND AUTHORITIES
 5   was filed through the ECF system, which will send notification of such filing to the
 6   e-mail addresses associated with this case.
 7
 8   DATED: December 7, 2020                      CARLSON & MESSER LLP
 9
10                                                By:      s/David J. Kaminski
                                                          David J. Kaminski
11                                                        Attorneys for Defendant
                                                          ZIP CAPITAL GROUP, LLC
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



     {00143081;1}                                    12
                                                                MOTION TO DISMISS AND/OR STAY ACTION
                                                                         CASE NO. 8:20-cv-01920-CJC-DFM
